             Case 5:20-cv-05799-LHK Document 185 Filed 09/21/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
                                                COURT’S SEPTEMBER 20, 2020, ORDER
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE
     COURT’S SEPTEMBER 20, 2020, ORDER
     Case No. 5:20-cv-05799-LHK
             Case 5:20-cv-05799-LHK Document 185 Filed 09/21/20 Page 2 of 3




1           Pursuant to the Court’s Order dated September 20, 2020, ECF 183, Defendants
2    respectfully submit copies of the documents they had previously identified in their filings, ECF
3    161, ECF 164. Those documents accompany this filing.
4

5

6

7

8    DATED: September 21, 2020                          Respectfully submitted,
9
                                                        JEFFREY BOSSERT CLARK
10
                                                        Acting Assistant Attorney General
11
                                                        ALEXANDER K. HAAS
12                                                      Branch Director
13
                                                        DIANE KELLEHER
14                                                      BRAD P. ROSENBERG
                                                        Assistant Branch Directors
15

16
                                                        /s/ Alexander V. Sverdlov
                                                        ALEXANDER V. SVERDLOV
17                                                        (New York Bar No. 4918793)
                                                        M. ANDREW ZEE (SBN 272510)
18                                                      Trial Attorneys
19                                                      U.S. Department of Justice
                                                        Civil Division - Federal Programs Branch
20                                                      1100 L Street, NW
                                                        Washington, D.C. 20005
21                                                      Telephone: (202) 305-0550
22
                                                        Attorneys for Defendants
23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE
     COURT’S SEPTEMBER 20, 2020, ORDER
     Case No. 5:20-cv-05799-LHK
                                                    1
             Case 5:20-cv-05799-LHK Document 185 Filed 09/21/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 21st day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
